Citation Nr: 1105532	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for tinnitus. 

2.  Entitlement to a compensable rating for a scar on the left 
upper lip.

3.  Entitlement to a rating in excess of 10 percent for a scar on 
the right forearm.

4.  Entitlement to a rating in excess of 10 percent for an injury 
to the cutaneous nerve in the right forearm, status post shell 
fragment wound with retained foreign bodies.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 2005 to July 
2007.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision. 


FINDINGS OF FACT

1.  The Veteran's tinnitus began during service.

2.  The scar on the Veteran's lip does not meet any of the 8 
characteristics of disfigurement.

3.  The scar on the Veteran's right forearm does not cover an 
area or areas exceeding 12 square inches; and it does not impair 
functioning of the arm.

4.  The evidence does not show limitation of motion in the 
Veteran's right arm or hand as a result of his shell fragment 
wound in service.

5.  The evidence demonstrates that the Veteran has at most 
moderate incomplete paralysis of the musculocutaneous nerve in 
his right arm.


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for tinnitus have been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
(DC) 6260 (2010).

2.  Criteria for a compensable rating for a scar on the left 
upper lip have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.118, DC 7800 (2010).

3.  Criteria for a rating in excess of 10 percent rating for a 
scar on the right forearm have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.118, DCs 7801, 7802, 7803, 7804, 7805 
(2010).

4.  Criteria for a rating in excess of 10 percent for cutaneous 
nerve damage to the right forearm have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.73, 4.124a, DCs 5309, 8517 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.

Tinnitus

The evidence shows that the Veteran was in close proximity to 
several IED blasts while serving in Iraq.  On one occasion, the 
Veteran was located approximately 40 feet from an IED when it 
detonated.  

The Veteran underwent a VA examination in December 2007 at which 
he voiced concern about tinnitus.  It was noted that the 
Veteran's tinnitus had begun several years earlier, but the 
Veteran reported that following the second IED the ringing became 
louder and more frequent.  The Veteran noted that the ringing 
occurred daily, but was not constant.  The examiner opined that 
it was at least as likely as not (50 percent or greater) that the 
Veteran's tinnitus was aggravated by noise exposure during his 
military service.

Based on the examiner's conclusion, the RO concluded that the 
Veteran's tinnitus had been aggravated by service, and granted 
service connection for it.  However, in finding that the tinnitus 
had been aggravated by service, rather than having begun in 
service, the RO determined that the Veteran's tinnitus had 
existed prior to active duty service.  As such, the RO assumed 
that the Veteran's tinnitus as it existed at entry would have 
merited a 10 percent, which is the standard disability rating for 
tinnitus.  Therefore, because the tinnitus was found to be 
aggravated, the RO deducted the baseline 10 percent from the 
current disability level (which would also be 10 percent, since 
this is the maximum schedular rating available for tinnitus), 
leaving the Veteran with a noncompensable rating.

Having reviewed the medical evidence, the Board concludes that 
the determination that the Veteran's tinnitus existed prior to 
service and was aggravated is unsupported by the evidence.  

As the RO noted, there are no complaints or findings reflecting 
the presence of tinnitus seen in the service treatment records.  
It is first mentioned in the Veteran's claim for VA benefits, 
where he indicated it began in service.  He then was examined for 
VA purposes in December 2007, when tinnitus was formally 
diagnosed.  The examiner recorded in his report that the Veteran 
advised it began "several years ago," and became louder and 
more frequent after the Veteran's exposure to the detonation of 
an improvised explosive device while the Veteran was in combat.  

These facts support the conclusion that the onset of tinnitus 
occurred in service.  Considering the examination was in December 
2007, "several years ago" would reasonably be a reference to a 
time in service, with the problem becoming more noticeable after 
combat.  Given these conclusions, a 10 percent schedular rating 
is assigned for the Veteran's tinnitus, and to that extent his 
claim is granted.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's tinnitus that 
would render the schedular criteria inadequate.  The Veteran's 
main symptom is ringing in the ears which is contemplated in the 
rating assigned.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not warranted. 
 
Scars 

The Veteran is currently service connected for two scars.  One is 
located on his upper lip and is noncompensable and the other is 
located on his right forearm and is rated at 10 percent.

The criteria for evaluating scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through Diagnostic Code 7805, were revised 
effective October 23, 2008.  However, the revised regulations 
were specifically limited to claims filed on or after October 23, 
2008.  Here, the Veteran's initial claim (from which the initial 
rating action stems) for service connection was received in 2007.  
Accordingly, the revised schedular rating criteria are not 
applicable in this case and those in effect prior to October 23, 
2008, are applied.

It is noted that the applicable rating criteria for scars 
differentiates between scars on a veteran's head, face, or neck 
and those that appear on any other part of the body.  As such, 
the Veteran's two scars will be separately discussed below.



Facial Scar

The scar on the Veteran's upper lip is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Under Diagnostic Code 7800, ratings may be based on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, as listed in Note 1, include 
the following: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch (0.6 
centimeters) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and (8) skin indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  

A rating of 10 percent requires one characteristic of 
disfigurement.  A rating of 30 percent is warranted where there 
are two or three characteristics of disfigurement, a rating of 50 
percent is warranted where there are four characteristics of 
disfigurement, and a rating of 80 percent is warranted where 
there are six or more characteristics of disfigurement.  Ratings 
of 30, 50, and 80 percent are also warranted where there is 
visible or palpable tissue loss and additional symptomatology.  
For example, a 30 percent rating may be assigned when a scar has 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips).

At a VA examination in December 2007, the Veteran reported that 
the scar on his lip healed on its own and was asymptomatic at the 
time of the examination.  The examiner measured the lip scar to 
be .5cm in length, and noted that it was well-healed with a pink 
color.  The examiner found no tissue loss, adherence, elevation 
or depression; and the scar was not noted to be tender.

In May 2008, the Veteran wrote that the scar was 2 cm and he wore 
a mustache to cover it up.  The Veteran's representative argued 
in October 2010 that his lip scar was disfiguring, but the 
evidence of record does not show that the scar meets any of the 8 
characteristics of disfigurement.  

The scar is not five or more inches (13 or more centimeters) in 
length, as it was measured as .5 cm at the Veteran's VA 
examination in 2007.  Even using the Veteran's reported 
measurement of 2 cm, the lip scar would not qualify for a 
compensable rating.  Similarly, there has been no suggestion that 
the lip scar is at least one-quarter inch (0.6 centimeters) wide 
at widest part.  The examiner found that there was no tissue 
loss, adherence, elevation or depression.  It was also not shown 
that the surface contour of the scar was elevated or depressed on 
palpation, nor was it shown that the lip scar is adherent to 
underlying tissue.  The evidence also clearly shows that the lip 
scar covers an area far short of six square inches (39 square 
centimeters).

As such, the criteria for a compensable rating for the Veteran's 
lip scar have not been met, and the Veteran's claim is therefore 
denied. 

Forearm Scar

The Veteran currently receives a 10 percent rating for his 
forearm scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  10 
percent ratings are assigned for scars, not affecting the head, 
face, or neck, that 1) are deep and cover an area exceeding 6 
square inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); 2) cause limited motion and cover 
an area exceeding 6 square inches; 3) are superficial, do not 
cause limited motion, and cover an area of 144 square inches or 
greater (a superficial scar is one not associated with underlying 
soft tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.  See 38 C.F.R. § 4.118, DCs 7802, 7803, 
7804.  

Under Diagnostic Code 7801, a 20 percent rating is assigned for a 
scar that is deep or causes limitation of motion and covers an 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent rating is assigned for a scar that is deep or causes 
limitation of motion and covers an area or areas exceeding 72 
square inches (465 sq. cm.).  

It is also noted that scars may be rated based on limitation of 
function of the affected part under Diagnostic Code 7805.

In June 2007 the Veteran was noted to have a longitudinal scar on 
his right forearm that was described as "well healed."  At a VA 
examination in December 2007 the Veteran described loss of 
sensation along the scar line, as well as daily episodes of 
numbness and tingling at the scar site.  He indicated that the 
scar has decreased sensation and felt "tight."  He was not 
receiving any medication for the condition and there was no skin 
breakdown or current infection that was observed.  The scar 
measured 16.5 cm x 2 cm at the proximal edge, but only 0.4 cm at 
the distal edge.  The examiner indicated that the scar was red in 
color and elevated with mild-moderate keloid formation.  The 
examiner found no adherence between the scar and the underlying 
tissue and no tissue loss.  The examiner did note that the 
proximal edge had an area of firmness and induration.  The scar 
appeared shiny and had a firm texture.  The scar was tender, but 
there was no breakdown.  The examiner asserted that the scar had 
no significant effects on the Veteran's usual occupation and no 
effects on his usual activities of daily living.

VA treatment records do not describe any treatment of the scar on 
the Veteran's right forearm.  Photographs of the scar were 
reviewed, but they do not show any findings different than what 
was described by the VA examiner.

From a review of the evidence, the scar on the Veteran's right 
forearm is appropriately rated.  As noted, a 20 percent rating is 
assigned for a scar that is deep or causes limitation of motion 
and covers an area or areas exceeding 12 square inches (77 sq. 
cm.).  However, at the Veteran's VA examination in December 2007 
it was noted that the Veteran's scar was approximately 16.5 cm x 
2 cm at its largest point, which would equate to 33 square 
centimeters.  This falls short of the 77 square centimeters 
required for a rating in excess of 10 percent.  

The Veteran's representative argued that there was nothing to 
record the range of motion of the right arm, and the Veteran felt 
that moving his arm pulled on his scar when lifting objects.  
However, this does not describe limitation of motion.  In 
addition, while the scar runs much of the length of the Veteran's 
right forearm, it stops short of both his wrist and his elbow.  
As such, there is no obvious relation to the joints to produce a 
limitation of motion.    

Furthermore, the representative stopped short of stating that the 
scar actually impaired motion, stating only that range of motion 
measurements were not provided; and more importantly, the 
examiner asserted that the forearm scar had no significant 
effects on the Veteran's usual occupation and no effects on his 
usual activities of daily living, thereby implying that the scar 
did not impair motion.

As such, a schedular rating in excess of 10 percent for the 
Veteran's forearm scar is denied. 

The Board has also considered whether an extraschedular rating is 
warranted for either scar.  As noted above, if an exceptional 
case arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's scars that would 
render the schedular criteria inadequate.  The ratings assigned 
contemplated his complaints of disfigurement and have evaluated 
the scars on shape, size, color, and impact on function.  As 
such, it would not be found that his disability met the 
"governing norms" of an extraschedular rating.  Accordingly, an 
extraschedular rating is not warranted for either scar.




Cutaneous Nerve Damage to the Right Forearm

The Veteran is currently rated at 10 percent for cutaneous nerve 
damage to the right forearm.

The Veteran's right forearm was initially injured by shrapnel 
when an IED exploded in close proximity of his vehicle.  The 
Veteran then developed compartment syndrome and underwent a 
fasciotomy.  

At a VA examination in December 2007, the Veteran complained of 
ongoing pain and numbness and tingling in his right forearm.  He 
described intermittent burning pain several times per day that 
lasted for a few minutes at a time and rated at a level of 2-3/10 
on the pain scale.  He also described several nonpainful muscle 
spasms in the right forearm.  The Veteran explained that the 
numbness and tingling was primarily at the scar site and did not 
radiate into his hand or fingers.  The Veteran reported decreased 
strength in his right forearm as compared with prior to the 
injury.  He was not taking any medication for the injury.  

On examination, no hand problem was noted.  The Veteran had no 
impaired strength or dexterity in his hand, and there was no 
thumb disorder or gap between any finger and the proximal 
transverse crease.  The Veteran had normal coordination.

The Veteran had normal muscle testing in his right arm, as he had 
5/5 strength in his right arm, but there was some evidence of 
sensory loss.  The Veteran had absent sensation over his scar to 
this right inner forearm and he had decreased light touch and 
pinprick sensation to the ulnar aspect of the scar on the inner 
right forearm.  Deep tendon reflexes were normal at the triceps 
and biceps.  An x-ray revealed the presence of small metallic 
foreign bodies anterior and lateral to the midshaft of the 
Veteran's radius.  The examiner stated that the Veteran had 
cutaneous nerve damage in the right forearm with retained foreign 
bodies.  The disability had no significant effects on the 
Veteran's usual occupation and no effects on his usual activities 
of daily living.

At a VA examination in December 2008 it was noted that there was 
no muscle atrophy or loss of muscle tone in the right forearm.

In April 2008, the Veteran complained that he had pain and nerve 
damage in his right arm, and he indicated that shrapnel was still 
lodged within his wound.

Given the Veteran's particular injury, consideration must be 
given to whether the in-service injury is most appropriately 
rated based on muscle or nerve impairment.  However, the 
regulations provide that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).  In the case, it does  not 
appear that the nerve and muscle complaints affect different 
functions, and therefore the Board must determine whether the 
muscle or nerve criteria would provide a higher rating.

A.	Muscle Injury

The appropriate muscle code for an injury such as the Veteran's 
is under Diagnostic Code 5309 for Muscle Group IX which involves 
the intrinsic muscles of the hand, including the thenar eminence, 
the short flexor, opponens, abductor, and adductor of the thumb, 
hypothenar eminence, the short flexor, opponens, and abductor of 
the little finger, 4 lumbricales, and 4 dorsal and 3 palmar 
interossei.  Muscle Group IX functions to supplement the strong 
grasping movements of the forearm muscles with delicate 
manipulative movements. 38 C.F.R. § 4.73, Diagnostic Code 5309.   
Because the hand is so compact a structure, isolated muscle 
injuries are rare, and these injuries are rated based on 
limitation of motion, with a minimum rating of 10 percent.  38 
C.F.R. § 4.73, Diagnostic Code 5309, Note.

The history of the Veteran's forearm injury is that he was hit by 
shrapnel in the right forearm when an IED exploded near the 
vehicle in which he was riding.  The Veteran did not lose 
consciousness, but his arm went numb.  The Veteran was attended 
to by the unit medic for approximately six hours before he 
arrived at the hospital where he stayed for four days before 
returning to his unit.  While hospitalized, the Veteran developed 
compartment syndrome in his right forearm that required a 
fasciotomy.

Reviewing the Veteran's symptoms from the shell fragment wound 
and subsequent fasciotomy, the injury appears to have healed well 
with good functional results.  The Veteran does appear to have 
some of the cardinal signs and symptoms of muscle disability, as 
he had some pain as well as decreased strength and difficulty 
lifting heaving items.  However, the Veteran did not have any 
impaired strength in his hand.  Furthermore, the examiner in 2007 
stated that the Veteran's right arm condition had no significant 
effects on his usual occupation and had no effects on his usual 
daily activities.  Additionally, the Veteran had no impaired 
strength or dexterity in his right hand, there was no thumb 
disorder or gap between any finger and the proximal transverse 
crease, and he had normal coordination.

In order to warrant a rating in excess of 10 percent under 
Diagnostic Code 5309, the Veteran's right arm disability must be 
characterized by unfavorable ankylosis of the thumb; ankylosis of 
two or more digits of the same hand; or limitation of motion of 
the thumb with a gap of more than two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  
However, as described above, none of these impairments were shown 
at the Veteran's VA examination in December 2007.

There has also been no showing in any medical documents or any 
allegation that the Veteran's muscle injury to the right forearm 
causes any limitation of motion.  As such, only the minimum 10 
percent rating may be assigned under the muscle criteria.  
Therefore, consideration will be given to whether the 
neurological impairment of the Veteran's right forearm injury 
warrants a rating in excess of 10 percent.  

B.	Neurological Impairment

As noted, consideration must also be given to whether the 
shrapnel injury has caused an neurologic impairment.  Neurologic 
symptoms for a disability such as the Veteran's right forearm 
injury are rated under 38 C.F.R. § 4.124a, DC 8517, which 
provides a 10 percent rating for moderate incomplete paralysis of 
the musculocutaneous nerve; a 20 percent rating is assigned for 
severe incomplete paralysis of the musculocutaneous nerve; a 30 
percent rating is assigned for complete paralysis of the 
musculocutaneous nerve with weakness but without loss of flexion 
of elbow or supination of forearm.

The Veteran has complained of nerve problems in his right forearm 
on several occasions, including his application for benefits; 
and, it is not disputed that the Veteran has some neurologic 
impairment, as he was specifically diagnosed with cutaneous nerve 
damage in the right forearm with retained foreign bodies.  
However, the evidence does not support a rating in excess of the 
10 percent currently assigned, as the evidence shows no more than 
moderate incomplete paralysis of the musculocutaneous nerve.  

For example, at the Veteran's VA examination in December 2007, 
the Veteran had normal deep tendon reflexes, and the examiner 
opined that the injury had no significant effects on the 
Veteran's usual occupation and no effects on his usual activities 
of daily living.  Additionally, the Veteran demonstrated normal 
coordination and no motor loss.

VA treatment records similarly fail to show severe incomplete 
paralysis of the musculocutaneous nerve.  

The Veteran asserted in a statement that was received in April 
2008 that he had severe nerve damage in his right arm including 
pain.  However, he did not provide sufficient description of the 
injury for the Board to conclude that the nerve injury was in 
fact severe.  It is undisputed that the Veteran does experience 
symptoms in his right forearm.  For example, on his VA 
examination he reported pain and numbness.  However, the 
objective evidence that was found on the examination, while 
confirming the presence of symptoms, failed to show that the 
symptoms were best classified as severe in that the forearm 
injury did not interfere with his activities of daily living.

As such, the evidence simply does not support a finding of severe 
incomplete paralysis of the musculocutaneous nerve, and therefore 
a schedular rating in excess of 10 percent is denied.  


The Board has also considered whether an extraschedular rating is 
warranted for the Veteran's right forearm disability.  As noted 
above, if an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration of 
an "extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's right forearm 
disability that would render the schedular criteria inadequate.  
The ratings assigned contemplated his complaints of pain and 
numbness, and the VA examiner found that the forearm injury had 
no significant effects on the Veteran's usual occupation or 
activities of daily living.  As such, it would not be found that 
his disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in December 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  The 
letter also provided information as to how disability ratings and 
effective dates are established.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA treatment records have been 
obtained, and the Veteran has not alleged receiving any private 
treatment.  

The Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  The Board 
finds the VA examination was thorough and adequate and provides a 
sound basis upon which to base a decision with regard to the 
Veteran's claim.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from him, and 
provided the information necessary to evaluate his disabilities.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 






ORDER

A 10 percent rating for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits. 

A compensable rating for a scar on the left upper lip is denied.

A rating in excess of 10 percent for a scar on the right forearm 
is denied.

A rating in excess of 10 percent for impairment of the 
musculocutaneous nerve in the right forearm is denied.


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


